OPINION

Per Curiam:

Melvin Masters pleaded guilty to voluntary manslaughter and was sentenced to a term of eight years in the Nevada State Prison.
Masters’ contention of denial of his right to counsel based on being represented by ineffective counsel finds no support in the record based on the standard set out in Founts v. Warden, 89 Nev. 280, 511 P.2d 111 (1973); see also, Warden v. Lischko, 90 Nev. 221, 523 P.2d 6 (1974); nor do Masters’ bare allegations overcome the presumption that his attorney fully discharged his duties and the evidence presented at the evidentiary hearing on his petition for post-conviction relief. Warden v. Lischko, supra; Smithart v. State, 86 Nev. 925, 478 P.2d 576 (1970).
Affirmed.